Citation Nr: 1215745	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than September 23, 1986, for the grant of service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a videoconference hearing in March 2012 before the undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from October 1964 to October 1968 and filed his initial claim for service connection for a right shoulder disability on December 23, 1968, so within one year of his discharge from service.

2.  In a March 1969 rating decision, however, the RO denied that initial claim because he had failed to report for a scheduled VA compensation examination.  He was notified of that decision by way of a letter sent later in March 1969, and he did not file an appeal.

3.  He filed a petition to reopen this claim on September 23, 1986.

4.  In a January 1987 decision, the RO granted service connection for his right shoulder disability - retroactively effective from September 23, 1986, the date of receipt of his petition to reopen this previously denied, unappealed, claim.  He was notified of that January 1987 decision by a letter sent later in January 1987, and he did not appeal that decision, including as specifically concerning the effective date that had been assigned for his award.

5.  In May 2007, he filed this claim at issue for an earlier effective date for the grant of service connection for his right shoulder disability.

CONCLUSION OF LAW

His free-standing claim for an effective date prior to September 23, 1986, for the award of service connection for his right shoulder disability is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

As will be explained, however, this claim for an earlier effective date has no legal merit.  And as the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive).


II.  Analysis

The Veteran believes the effective date of his award of service connection for his right shoulder disability should be the day following his separation from service in 1968 since he filed his initial claim for this disability within one year of his discharge.  In a May 2007 statement, he contended that, at the time of his discharge, an Air Force out-processing officer told him that he should not apply for VA benefits because he was ineligible, and so he did not apply.  He said that he applied for benefits several years later, upon learning that he was indeed eligible, and was then given service-connected compensation.  Therefore, since he was misled, he maintains that he should be awarded retroactive benefits.  He reiterated essentially these same assertions during his March 2012 videoconference hearing before the Board.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).


A review of the claims file reflects that the Veteran served on active duty in the military from October 1964 to October 1968.  VA received a VA Form 21-526e (Veteran's Application for Compensation or Pension at Separation from Service) from him on December 23, 1968.  On this form, he claimed entitlement to service connection for dislocation of his right and left shoulders.  This is prima facie indication he filed a claim within one year of his separation from service, although he has more recently at times denied ever having filed that initial claim.

A VA orthopedic examination for compensation purposes resultantly was scheduled to evaluate his claimed bilateral shoulder disability.  The notice of that examination is in the claims file.  And, even if it was not, because the regular practices of VA do not include maintaining a hard copy of a Veteran's notice of his scheduled VA examination, the absence of any such copy from the claims file could not in any event be used as evidence to demonstrate that a notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  A memorandum from the director of a VA outpatient clinic reflects that the Veteran failed to report for his VA examination in January 1969.

In a March 1969 decision, the RO consequently denied that initial claim for service connection for a right shoulder disability because the Veteran had failed to report for his scheduled VA compensation examination.  He was notified of that decision by way of a March 1969 letter, and he did not file an appeal.  That decision thus became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

It was not until much more recently, on September 23, 1986, that he filed a petition to reopen this claim for service connection for a right shoulder disability.  And in a January 1987 decision, the RO granted service connection for his right shoulder disability retroactively effective from September 23, 1986, the date of receipt of his petition to reopen this previously denied claim.  He was notified of this grant by letter dated in January 1987, and he did not file a notice of disagreement (NOD) in response, including as concerning the effective date assigned for his grant, so that decision also is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In May 2007, he filed this claim at issue for an earlier effective date for the grant of service connection for his right shoulder disability.  But his current May 2007 claim represents a free-standing earlier effective date claim that is challenging a prior final and binding decision.  The U. S. Court of Appeals for Veterans Claims (Court) has held that a claimant may not challenge a decision that has become final and binding due to his failure to appeal it.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision); Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.").

Moreover, in Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id., at 300.  The Veteran's only recourse, then, is to collaterally attack the prior decision on the grounds it involved CUE.  38 C.F.R. § 3.105(a).  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  And this particular Veteran has not made any such pleading or allegation.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  It also must involve more than mere disagreement with how evidence was weighed or evaluated, a perceived failure in the duty to assist, and must be based only on the evidence and law in effect when the prior decision in question was issued.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Dobbin v. Principi, 15 Vet. App. 323, 326 (2001); Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242 (1994); and Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Absent sufficient pleading of CUE, the claim must be dismissed, albeit without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

This Veteran's current claim of entitlement to an effective date earlier than September 23, 1986, for the award of service connection for his right shoulder disability was filed long after the January 1987 decision granting service connection and this effective date for this disability became final and binding on him, absent the required showing of CUE.  Accordingly, his current claim for an effective date earlier than September 23, 1986, for the award of service connection for this right shoulder disability amounts to a free-standing earlier effective date claim, so the Board must dismiss the appeal of this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, the claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).  See also Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

A claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim that has become final and binding in the absence of an appeal or showing of CUE does not remain pending and subject to an earlier effective date.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) ().


ORDER

The appeal for an effective date earlier than September 23, 1986, for the award of service connection for the right shoulder disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


